Third District Court of Appeal
                               State of Florida

                       Opinion filed October 27, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2406
                       Lower Tribunal No. 14-10507
                          ________________


                             Jill Pardes, etc.,
                         Appellant/Cross-Appellee,

                                     vs.

                             Andria Pardes,
                         Appellee/Cross-Appellant.



     An Appeal from the Circuit Court for Miami-Dade County, Stanford
Blake, Voluntary Trial Resolution Judge.

     Law Offices of Paul Morris, P.A., and Paul Morris; Law Offices of
Kornreich & Assoc., and Gerald Kornreich and Amber Kornreich; Cotzen
Law, P.A., and Michael Cotzen, for appellant/cross-appellee.

      Barry S. Franklin & Associates, P.A., and Barry S. Franklin, for
appellee/cross-appellant.


Before EMAS, LOGUE and SCALES, JJ.

     EMAS, J.
      INTRODUCTION

      Jill Pardes, as Personal Representative of the Estate of Michael

Pardes (“Former Husband”)1 appeals the amended final judgment of

dissolution of marriage. Andria Pardes (“Former Wife”) cross-appeals the

same final judgment. For the reasons that follow, we affirm in part, reverse

in part, and remand for further proceedings consistent with this opinion.

      BACKGROUND AND PROCEDURAL HISTORY

      The parties, who have no minor children, were married for thirty-three

years and, during the course of the marriage, separated several times and

twice filed petitions for dissolution. During their separations, the parties

entered into several postnuptial agreements addressing their substantial

assets. Following a five-day nonjury trial held before voluntary trial resolution

judge Stanford Blake, 2 the trial court issued the final judgment which is the

subject of this appeal and cross-appeal.


1
   During the pending appellate proceedings Michael Pardes passed away.
On August 4, 2021, Mr. Pardes’ daughter, Jill Pardes, was substituted as the
party-appellant in this appeal.
2
  More commonly referred to as a “private judge,” Florida law recognizes that
“parties who are involved in a civil dispute may agree in writing to submit the
controversy to voluntary binding arbitration, or voluntary trial resolution, in
lieu of litigation of the issues involved, prior to or after a lawsuit has been
filed, provided no constitutional issue is involved.” § 44.104(1), Fla. Stat.
(2019) (entitled “Voluntary binding arbitration and voluntary trial resolution”).
For ease of reference, we refer throughout the opinion to voluntary trial
resolution judge Stanford Blake as “the trial court.”

                                       2
     Former Husband asserts the trial court erred in: 1) failing to reimburse

him for monies paid toward monthly household expenses, which Former

Wife was contractually obligated to pay; 2) finding Former Husband

breached one of the postnuptial agreements by failing to disclose to Former

Wife an investment in a company called Crystal Bay (the “Crystal Bay

Investment”); and 3) determining the residence at 584 Ocean Boulevard

(“the Ocean Boulevard Residence”) was nonmarital property of Former Wife.

     Former Wife asserts the trial court erred in: 1) failing to include, in the

calculation of Former Husband’s net worth, an investment known as the

“Stargate Mobile Investment”; 2) reimbursing Former Husband for monies

he spent improving the Ocean Boulevard Residence; and 3) awarding

certain artwork (“the Tremblay artwork”) to Former Husband.

     For the reasons that follow, we affirm the trial court’s final judgment in

all respects, except for the award of the Tremblay artwork to Former

Husband.

ANALYSIS

  A. Former Husband’s Claims

     1. Did the trial court err in failing to credit Former Husband for monies
        he paid toward monthly household expenses which Former Wife
        was contractually obligated to pay?




                                      3
      According to Former Husband, the parties entered into a postnuptial

agreement in 2002 (the “2002 House Agreement”), which required Former

Wife to pay $2800 monthly toward household expenses on the couple’s

marital home in Golden Beach (the “Golden Beach House”).                 Former

Husband contends that because Former Wife failed to pay those expenses

(thus requiring Former Husband to do so), the trial court erred in failing to

credit Former Husband for those amounts.

      Former Wife countered that 1) the parties subsequently agreed she

would not have to pay the monthly household expense amount; and 2) the

2002 House Agreement was superseded by the couple’s subsequent 2006

postnuptial agreement (“the 2006 Agreement”). The trial court found the

greater weight of the evidence supported Former Wife’s version of the

events, and accordingly, did not credit Former Husband for the amount he

claimed to be owed.

      In reviewing a judgment rendered after a bench trial, any questions of

law, including construction of the postnuptial agreements in the instant case,

are reviewed de novo. Katz v. Riemer, 305 So. 3d 663 (Fla. 3d DCA 2020).

In addition, typically, “the trial court’s findings of fact come to the appellate

court with a presumption of correctness and will not be disturbed unless they

are clearly erroneous. Thus, they are reviewed for competent, substantial



                                       4
evidence.” Underwater Eng’g Servs., Inc. v. Utility Bd. of City of Key West,

194 So. 3d 437, 444 (Fla. 3d DCA 2016) (additional citations omitted).

      This case, however, is atypical in one important respect: It was tried

before a voluntary trial resolution judge, pursuant to section 44.104, Florida

Statutes. As such, the parties are bound by the provisions of that law,

including section 44.104(11), which provides:

      (11) Any party may enforce a final decision rendered in a
      voluntary trial by filing a petition for final judgment in the circuit
      court in the circuit in which the voluntary trial took place. Upon
      entry of final judgment by the circuit court, any party may appeal
      to the appropriate appellate court. Factual findings determined in
      the voluntary trial are not subject to appeal.

(Emphasis added). See also Witt v. La Gorce Country Club, Inc., 35 So. 3d

1033, 1040 (Fla. 3d DCA 2010) (holding that, pursuant to section 44.104(11),

an appellate court is “bound by the factual findings of the trial resolution

judge”).

      As such, the trial court’s factual determinations—that the parties

agreed Former Wife would no longer be responsible for the monthly

household expenses, and that Former Husband never expected to be paid—

are not subject to review by this court. 3


3
  We note, however, that even if we were reviewing such a claim under our
traditional standard of review, we would hold that the trial court’s factual
determinations are supported by competent substantial evidence.


                                        5
      In addition, and upon our de novo review, we conclude that the plain

language of the 2006 Agreement modified the requirement (contained in the

2002 House Agreement) that Former Wife contribute to household

expenses. The 2006 Agreement provided that the 2002 House Agreement

would remain in effect “except to the extent it is modified by or inconsistent

with the terms of this Agreement.” This exception was triggered because, in

that 2006 Agreement, the parties expressly agreed that Former Husband

“shall pay all expenses attendant to and associated with” the marital home,

thereby modifying the conflicting provision in the parties’ 2002 House

Agreement.

      As a result of this modification, Former Wife was no longer obligated

to pay the monthly household expenses. “When a contract is clear and

unambiguous, ‘the actual language used in the contract is the best evidence

of the intent of the parties, and the plain meaning of that language controls.’”

Anthony v. Anthony, 949 So. 2d 226, 227 (Fla. 3d DCA 2007) (quoting Maher

v. Schumacher, 605 So. 2d 481, 482 (Fla. 3d DCA 1992)). See also City of

Florida City v. Public Risk Mgmt. of Fla., 307 So. 3d 135, 138 (Fla. 3d DCA

2020) (same). 4


4
  To the extent Former Husband argues that he was entitled, as a matter of
law, to reimbursement for the monthly expenses which predated the 2006
Agreement, we note that Florida law does recognize the concept of

                                       6
      2.    Did the trial court err in finding Former Husband breached the
      2006 Agreement by failing to disclose to Former Wife the Crystal Bay
      Investment?

      Former Husband contends the trial court erred in finding he breached

the 2006 Agreement by failing to disclose to Former Wife the Crystal Bay

Investment.    As a result of this finding, the trial court ordered that the

$1,618,555 Former Husband lost in this investment—a loss which Former

Husband included in his net worth calculation—be removed as a liability in

his net worth calculation.

      Former Husband contends that the evidence at trial established that

Former Wife was aware of the Crystal Bay investment, and thus there had

been no breach of the 2006 Agreement. However, the 2006 Agreement



abandonment by the conduct of the parties to a contract. See Gustafson v.
Jensen, 515 So. 2d 1298, 1300 (Fla. 3d DCA 1987) (holding: “In Florida, an
antenuptial agreement may be abandoned by mutual consent without
consideration”); McMullen v. McMullen, 185 So. 2d 191, 193 (Fla. 2d DCA
1966) (same and noting: “The abandonment of a contract may be effected
by the acts of on one of the parties thereto where the acts of that party are
inconsistent with the existence of the contract and are acquiesced in by the
other party”). See also Sinclair Refining Co. v. Butler, 172 So. 2d 499 (Fla.
3d DCA 1965); Painter v. Painter, 823 So. 2d 268, 270 (Fla. 2d DCA 2002)
(noting “abandonment of a contract . . . may be proved by showing that the
acts of one party are inconsistent with the existence of the contract and that
the other party acquiesced in those acts.”) The trial court committed no error
in applying these principles of contract law and we affirm this aspect of the
final judgment.




                                      7
plainly required Former Husband to obtain Former Wife’s written consent

before investing in the Crystal Bay Investment. Former Husband argues the

parties’ course of conduct was such that Former Wife’s written consent was

not required, only her knowledge and agreement to same. While Former

Husband’s premise may be correct (indeed, as we have already observed

supra at note four, contracting parties may, by a course of conduct, abandon

a contract), the trial court found as a matter of fact that Former Wife had no

knowledge of the Crystal Bay Investment at the time Former Husband made

the investment.

      We hold the trial court committed no error of law, and Former Husband

is bound by the trial court’s findings of fact, which “are not subject to appeal

by the parties.” § 44.104(11), Fla. Stat. (2019). 5

      3. Did the trial court err in determining the Ocean Boulevard
         Residence was nonmarital property of Former Wife?




5
  Even if we were to review the challenged findings for competent substantial
evidence, we would affirm the trial court’s finding that Former Wife did not
know of or approve the Crystal Bay Investment before that investment was
made, and that Former Husband therefore breached the 2006 Agreement in
this regard. See Corrales v. Corrales, 320 So. 3d 217, 220 (Fla. 3d DCA
2021) (“Recognizing ‘the trial court’s superior vantage point in assessing the
credibility of witnesses and in making findings of fact,’ we conclude the
challenged findings are well-supported by competent, substantial evidence”)
(quoting Porter v. State, 788 So. 2d 917, 923 (Fla. 2001)).

                                       8
      Finally, Former Husband contends the trial court erred in determining

the Ocean Boulevard Residence was nonmarital property of Former Wife.

Although Former Husband acknowledges that Former Wife purchased the

residence during the time of their prior separation, Former Husband asserts

that the parties thereafter reconciled and lived at that residence together as

a couple, and that it was their marital home for several years prior to Former

Wife filing for divorce. Additionally, Former Husband asserts, he contributed

monies to make several improvements to the Ocean Boulevard Residence.

Relying on Hooker v. Hooker, 220 So. 3d 397 (Fla. 2017), Former Husband

asserts that the trial court should have found the Ocean Boulevard

Residence was a marital asset.

      Section 61.075(6), Florida Statutes (2019), sets forth what is to be

considered marital property in Florida:

      (6) As used in this section:

      (a) 1. “Marital assets and liabilities” include:
      a. Assets acquired and liabilities incurred during the marriage,
      individually by either spouse or jointly by them.
      b. The enhancement in value and appreciation of nonmarital
      assets resulting from the efforts of either party during the
      marriage or from the contribution to or expenditure thereon of
      marital funds or other forms of marital assets, or both.
      c. The paydown of principal of a note and mortgage secured by
      nonmarital real property and a portion of any passive
      appreciation in the property, if the note and mortgage secured by
      the property are paid down from marital funds during the
      marriage. The portion of passive appreciation in the property


                                      9
characterized as marital and subject to equitable distribution is
determined by multiplying a coverture fraction by the passive
appreciation in the property during the marriage.
...
d. Interspousal gifts during the marriage.
e. All vested and nonvested benefits, rights, and funds accrued
during the marriage in retirement, pension, profit-sharing,
annuity, deferred compensation, and insurance plans and
programs.

2. All real property held by the parties as tenants by the entireties,
whether acquired prior to or during the marriage, shall be
presumed to be a marital asset. If, in any case, a party makes a
claim to the contrary, the burden of proof shall be on the party
asserting the claim that the subject property, or some portion
thereof, is nonmarital.

3. All personal property titled jointly by the parties as tenants by
the entireties, whether acquired prior to or during the marriage,
shall be presumed to be a marital asset. In the event a party
makes a claim to the contrary, the burden of proof shall be on the
party asserting the claim that the subject property, or some
portion thereof, is nonmarital.

4. The burden of proof to overcome the gift presumption shall be
by clear and convincing evidence.

(b) “Nonmarital assets and liabilities” include:
1. Assets acquired and liabilities incurred by either party prior to
the marriage, and assets acquired and liabilities incurred in
exchange for such assets and liabilities;
2. Assets acquired separately by either party by noninterspousal
gift, bequest, devise, or descent, and assets acquired in
exchange for such assets;
3. All income derived from nonmarital assets during the marriage
unless the income was treated, used, or relied upon by the
parties as a marital asset;
4. Assets and liabilities excluded from marital assets and
liabilities by valid written agreement of the parties, and



                                 10
      assets acquired and liabilities incurred in exchange for such
      assets and liabilities; . . . .

      (Emphasis added). Relevant to this discussion, the parties’ 2006

Agreement provides:

      Subject only to the terms of this Agreement and the [2002] House
      Agreement, each party hereto shall, during his or her lifetime, be
      the sole and exclusive owner of all of his or her respective
      separate property and shall have the sole and exclusive right to
      dispose of any and all such separate property during his or her
      lifetime, . . . as if the parties were never married.

      It is undisputed the Ocean Boulevard Residence was purchased solely

by Former Wife, using her own funds, during a period of separation from

Former Husband (while dissolution proceedings were pending). Pursuant to

the above provision of the 2006 Agreement, the Ocean Boulevard Residence

would appear to be properly designated as Former Wife’s “separate

property.” Nonetheless, Former Husband argues that because they lived

there as a couple, made it their “marital home,” and Former Wife allowed him

to spend his own funds to improve the property, the residence should have

been deemed marital property pursuant to Hooker.

      In Hooker, the trial court determined that certain nonmarital property

was (pursuant to the terms of a prenuptial agreement), in fact, marital

property, because the titled spouse intended it to be an interspousal gift. On

appeal, the Fourth District reversed the trial court’s determination. See



                                     11
Hooker v. Hooker, 174 So. 3d 507 (Fla. 4th DCA 2015).            The Florida

Supreme Court accepted jurisdiction to review the Fourth District’s decision

based upon our sister court’s pronouncement that the proper appellate

standard of review was a preponderance of the evidence. The Florida

Supreme Court reversed, holding that “the proper standard of review on

appeal when reviewing a trial court’s determination, in a dissolution of

marriage, of whether a spouse had donative intent to establish that property

was an interspousal gift subject to equitable distribution is ‘competent

substantial evidence.’” Hooker, 220 So. 3d at 407.

      Accordingly, the precedential heft of Hooker must necessarily be

viewed in light of the impetus for the court’s granting review, which was to

reaffirm the proper standard of review in such cases. We acknowledge that,

having reaffirmed that proper standard of review, the Court then evaluated

the factual circumstances of the case and concluded that there was

competent substantial evidence to support the trial court’s determination that

there was donative intent on the part of the titled spouse. Ultimately, the

Court held that the Fourth District erred in reversing the trial court’s

determination that the property was marital property.

      Former Husband relies on Hooker for the proposition that the trial court

erred in the instant case in designating the property as nonmarital. Former



                                     12
Husband’s reliance on Hooker, however, is misplaced.          Hooker did not

establish any bright-line rule for when property must be designated as marital

or nonmarital. Such a determination was (before Hooker) and remains (after

Hooker) a fact-intensive determination. What Hooker did do is reaffirm that

a trial court’s factual determination on such an issue is to be reviewed for

competent substantial evidence.

      To that end, and as Former Wife correctly notes, Hooker actually

undermines Former Husband’s position, because the Florida Supreme Court

did not “determine” that the property at issue was marital. Instead, the Court

simply applied the proper standard of review to the facts as found by the trial

court, concluding the trial court’s findings were supported by competent

substantial evidence, and held that the Fourth District should have affirmed

the trial court’s factual finding. This is precisely what Former Wife is urging

this court to do—to affirm the trial court’s factual findings because they are

supported by competent substantial evidence presented at trial. Former

Wife is correct. We note the trial court’s determinations are supported by

Florida law.

      Hooker is further distinguishable because the “donative intent” on the

part of the husband in Hooker was not the same as the intent of Former Wife

in the instant case. While there was evidence presented in support of



                                      13
Former Husband’s position, there was also competent substantial evidence

presented by Former Wife to support the trial court’s finding that Former Wife

did not intend to gift this property to Former Husband as a marital asset.

      Once again, this court is bound by, and Former Husband is statutorily

precluded from appealing, the factual findings made by the trial court. Witt,

35 So. 3d at 1040 (holding that, pursuant to section 44.104(11), an appellate

court is “bound by the factual findings of the trial resolution judge”). 6

      Former Wife’s Claims

      1) Did the trial court err in failing to include the Stargate Mobile
         Investment in Former Husband’s net worth?


6
  Even if we were to review this claim under a standard of competent
substantial evidence, the same result would follow: The couple had marital
problems for years, and each had their own money and assets. They
entered into several agreements to deal with the disposition of their property
and one of those agreements (as discussed supra) expressly defined
nonmarital property, which definition encompasses the Ocean Boulevard
Residence. The evidence established that Former Wife bought the Ocean
Boulevard Residence and title was always held in a land trust, upon the
advice of her attorney during the prior divorce proceedings. Former Wife
also spent substantial amounts of her own money on renovations and
improvements, which she arranged and worked on with the contractors, and
which were designed to suit her own personal tastes and preferences. There
was also evidence that Former Husband had offered to buy a one-half
interest in the Ocean Boulevard Residence while living there, an offer that
Former Wife rejected. The Florida Supreme Court in Hooker minced no
words in characterizing an appellate court’s role in these cases: “It is clear,
due to the trial court’s ‘superior vantage point’ in reviewing and weighing
testimony and evidence presented at trial, that appellate courts are to defer
to trial courts’ findings of whether disputed property is marital or nonmarital.”
Hooker, 220 So. 3d at 404.

                                       14
      This issue is similar to the one raised by Former Husband and

discussed supra (Former Husband failed to disclose to Former Wife an

investment in the Crystal Bay Investment). Here, however, the trial court

made a factual finding that Former Husband did obtain Former Wife’s oral

consent before investing money in Stargate Mobile. The parties, and this

reviewing court, are bound by this factual finding of the trial court.

      Nevertheless, Former Wife contends that a factual finding that she

orally consented to this investment is insufficient, because the unambiguous

language of the 2006 Agreement required her prior written consent. As part

of the 2006 Agreement, the parties agreed that in the event of their divorce,

Former Husband would pay Former Wife a lump sum of $5.7 million, subject

to an annual upward or downward adjustment tied to Former Husband’s net

worth at the time, to be calculated by a financial statement provided to

Former Wife each year. That same section provides:

      10.3 It is specifically understood that the Husband may utilize
      and liquidate his assets, from time to time, if necessary because
      his income is insufficient, to provide and pay for the ordinary and
      customary support and living expenses of the parties during their
      marriage. However, without the Wife’s prior written consent,
      the Husband shall not transfer, convey, sell, pledge,
      hypothecate, encumber, dissipate, or gift any of his assets unless
      he replaces or substitutes such assets (or lost net value in the
      event, e.g., of an encumbrance) with other assets of equal or
      greater value.




                                       15
      10.3.1 The foregoing restriction is not intended to deprive the
      Husband from making what he considers to be prudent
      investment decisions. To illustrate, this Agreement is not
      intended to preclude the Husband’s unilateral right to sell, e.g.
      100 shares of stock in a corporation and use the proceeds from
      the sale thereof to purchase stock in another corporation having
      a then equal value. He may not, however, without the Wife’s
      prior written consent, transfer those 100 shares of stock to
      anyone – not a child, not a friend, not in trust or otherwise – as a
      gift. Similarly, if the Husband were to borrow funds encumbering
      one or more of his assets as security therefor, he can unilaterally
      do so provided he uses the borrowed funds to purchase assets
      of equal value to the funds borrowed.

(Emphasis added).

      Former Husband counters that written consent was not required

because the terms of the parties’ agreement were altered through their

course of conduct: Former Wife never provided written consent, preferring

to defer to her father’s financial acumen and his blessing with regard to

Former Husband’s choice of investments. In its amended final judgment, the

trial court found

      the wife had at least tacit knowledge of the investment and while
      her Father didn’t think it was a good investment, there was
      nothing sent to the Husband telling him not to do that investment.
      The Wife even testified that Stargate Mobile was like a Life Alert
      and thought it was a good idea if it could help find dogs.
      Therefore, the $1,700,000 investment will not be added back in
      the Husband’s net worth.


      Thus, the question for this court is whether the trial court properly

considered the parties’ course of conduct relative to investments by Former


                                      16
Husband, or whether it should have followed the plain language of the 2006

Agreement, which required prior written consent. To the extent this issue

involves a question of law, such as the interpretation of the contract itself,

we apply a de novo standard of review. Katz, 305 So. 3d at 663, 666 (Fla.

3d DCA 2020) (holding that “‘[a] postnuptial agreement is subject to

interpretation like any other contract,’ and a court's interpretation of a

contract is subject to de novo review”). Also like any other contract, and as

previously discussed, “contractual terms may be waived, both expressly and

implicitly, by the party to whom the term benefits.” Hammond v. DSY Dev.,

LLC, 951 So. 2d 985 (Fla. 3d DCA 2007). This includes a contractual

provision requiring that certain contemplated action first be approved in

writing. See e.g., Doral Country Club, Inc. v. Curcie Bros., Inc., 174 So. 2d

749 (Fla. 3d DCA 1965); General Elec. Capital Corp. v. Bio-Mass Tech, Inc.,

136 So. 3d 698 (Fla. 2d DCA 2014); American Ideal Mgmt., Inc. v. Dale

Village, Inc., 567 So. 2d 497 (Fla. 4th DCA 1990); Holman v. Halford, 518

So. 2d 442 (Fla. 1st DCA 1988).

      We conclude that the trial court committed no error of law and that,

pursuant to section 44.104(11), Former Wife is precluded from appealing the

trial court’s factual findings underlying this claim. We further note that, under




                                       17
our traditional standard of review, the record contains competent substantial

evidence to support those findings of fact.

     2) Did the trial court err in reimbursing Former Husband for monies he
     spent improving the Ocean Boulevard Residence?

     Although Former Husband claimed an entitlement to much more, the

trial court awarded him $105,183.18 for monies he spent to improve the

Ocean Boulevard Residence, expenditures for which he was not obligated

to pay, and which were not contemplated under the 2006 Agreement.

Former Wife asserts that the trial court should not have awarded Former

Husband this amount because she objected to the work he paid for, and

because the work—which she describes as “landscape improvements”—did

nothing to increase the value of the home. However, the amount awarded

by the court was based on calculations made by Former Wife’s own expert,

and included landscaping, installation of air conditioning, tile, and

appliances. The Former Wife’s expert testified that these items were “home

improvements.”

     Although the 2006 Agreement required Former Husband to pay for “all

the expenses attendant to and associated with such residence(s),” he was

not required to pay for improvements to her separate property, including the

Ocean Boulevard Residence. Accordingly, there was no error of law, and

Former Wife (and this court) are bound by the factual findings of the trial


                                     18
court (which are independently supported by competent substantial

evidence).

      3) Did the trial court err in awarding the Tremblay artwork to Former
      Husband?

      In the 2002 House Agreement, the parties agreed that a particular

piece of artwork purchased by Former Husband, (“the Tremblay artwork”),

would be retained as Former Husband’s separate property. However, in the

2006 Agreement, the parties agreed that Former Wife’s “separate property

shall include, but not be limited to, all of the artwork, jewelry (excluding the

Husband’s jewelry), furniture, furnishings, personal property and contents

currently located in the parties’ marital residence.          It is specifically

understood that the Wife shall have the sole option to remove any or all of

the foregoing from the said marital residence upon her vacating the marital

residence.” (Emphasis added).

      Nonetheless, the trial court awarded the Tremblay artwork to Former

Husband, finding it was his nonmarital property.        Because this issue is

resolved upon the plain and unambiguous terms of the 2006 Agreement

(which superseded the 2002 House Agreement to the extent it modified, or

was inconsistent with, the 2002 House Agreement) we apply a de novo

standard in reviewing this claim. Hahamovitch v. Hahamovitch, 174 So. 3d

983, 986 (Fla. 2015).


                                      19
      Former Husband contends the Tremblay artwork is his separate

property under paragraph 7.1.1 of the 2006 Agreement, which provides the

general definition of “separate property” as “[a]ll property, whether real or

personal, tangible or intangible, heretofore or now owned by each party.”

However, such a contention ignores the more specific provision found in

paragraph 7.3 of that same Agreement, which provides with particularity:

“The Wife’s separate property shall include, but not be limited to, all of the

artwork . . . currently located in the parties’ marital residence.”

      It is apodictic that, under contract law, the more specific contractual

provision controls over the general provision. Papunen v. Bay Nat’l Title Co.,

271 So. 3d 1108, 1111 (Fla. 3d DCA 2019) (observing: “[I]t is a general

principle of contract interpretation that a specific provision dealing with a

particular subject will control over a different provision dealing only generally

with that same subject”) (quoting Kel Homes, LLC v. Burris, 933 So. 2d 699,

703 (Fla. 2d DCA 2006); Idearc Media Corp. v. M.R. Friedman and G.A.

Friedman, P.A., 985 So. 2d 1159, 1161 (Fla. 3d DCA 2008) (same). Based

upon this specific provision in the 2006 Agreement, the trial court erred in

awarding the Tremblay artwork to Former Husband.




                                       20
      CONCLUSION

      We reverse only that portion of the Final Judgment with directions to

amend the Final Judgment and award the Tremblay artwork to Former Wife.

In all other respects, we affirm the thorough Final Judgment of the trial court.

      Affirmed in part, reversed in part, and remanded with directions.




                                      21